EXHIBIT 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is entered into effective
as of July 5, 2011 (the Effective Date”), by and between POZEN Inc. (the
“Company”), with offices located at Suite 400, 1414 Raleigh Road, Chapel Hill,
North Carolina 27517, and Tomás S. Bocanegra, M.D, F.A.C.P, F.A.C.R.
(“Executive”), whose address is 1061 Lawrence Avenue,
Westfield, New Jersey 07090.


WITNESSETH:


WHEREAS, the Company is engaged in certain pharmaceutical research, development
and marketing activities; and


WHEREAS, the Company wishes to employ Executive in the position of Executive
Vice President, Development, and Executive wishes to accept such employment with
the Company.


NOW, THEREFORE, in consideration of the foregoing and the provisions and mutual
promises herein contained and other good and valuable consideration, the parties
hereby agree as follows:


1. EMPLOYMENT.  The Company hereby agrees to employ Executive, and Executive
hereby agrees to accept employment with the Company, as Executive Vice
President, Development of the Company reporting to the CEO or President, with
such duties and responsibilities as are normally related to such position in
accordance with the standards of the industry and as specified in Exhibit A,
attached hereto and incorporated herein by reference, and such reasonable
additional duties consistent with the position as may be assigned to Executive
from time to time by the CEO or President and/or Board of Directors of the
Company.


2. TERM.  Executive’s employment shall be for a term of one (1) year from the
date of execution of this Agreement (the “Initial Term”), and thereafter shall
be automatically renewed with additional one (1) year terms to follow
consecutively, subject to the termination and severance provisions herein later
provided, unless amended or modified by mutual agreement of the parties.  As
used herein, “Term” shall include the Initial Term and any renewals thereof in
accordance with this Agreement.


3. EXCLUSIVE SERVICE.  Executive agrees to devote Executive’s full time and
attention to the performance of Executive’s duties and responsibilities on
behalf of the Company.  Executive shall comply with all lawful policies and
regulations of the Company and all applicable government laws, rules and
regulations that are now or hereafter in effect.


4. COMPENSATION.  During the Term of this Agreement, Executive’s compensation
shall be determined and paid as follows:



 
- 1 -

--------------------------------------------------------------------------------

 

(a) Base Salary.  Executive shall receive an annual base salary of Three Hundred
Eighty-five Thousand Dollars ($385,000.00) payable in accordance with the
Company’s standard payroll practices and subject to applicable
withholdings.  Annual increases will be made, if any, based upon performance,
and in the sole discretion of the Company, such increases, if any, to be
effective as may be set by the Compensation Committee of the Board of Directors
by March 31 of each year during the Term.


(b) Bonus.  Executive shall be eligible to receive an annual cash incentive
bonus targeted to forty percent (40%) of Executive’s annual base salary as may
be set by the Company by March 31 of each year.  The determination of the actual
bonus earned, if any, shall be at the sole discretion of the Company and shall
be based upon the Company’s assessment of Executive’s performance and the
achievement of certain objectives which shall be set by the Company from time to
time. Executive’s performance shall be evaluated by the CEO or President on an
annual basis, and the Compensation Committee of the Board of Directors shall set
Executive’s bonus compensation in its sole discretion.  Nothing in this section
shall be construed as guaranteeing Executive a bonus in any amount.  If an
annual bonus is awarded, it shall be paid in the year following the year in
which such bonus was earned, on or before March 15 of such year irrespective of
whether Executive is still employed by the Company at that time.


(c) Stock Options.  Subject to the approval of the Compensation Committee of the
Board of Directors, upon the commencement of Executive’s employment with the
Company, Executive shall be granted an option to purchase one hundred thousand
(100,000) shares of the common stock of the Company at an exercise price equal
to the closing price of the common stock of the Company as quoted on the NASDAQ
Stock Market on the date of grant, and vesting twenty-five percent (25%)
annually over four years with the initial vesting date occurring on the one-year
anniversary of the date of grant.  The option shall be governed by the terms of
the POZEN Inc. 2010 Omnibus Equity Compensation Plan, and a stock option
agreement issued in accordance therewith.  Subject to the approval of the
Compensation Committee of the Board of Directors, Executive shall also be
eligible to receive an annual stock option or other incentive award, with the
amount and form of any such award being at an equivalent rate comparable to that
of other Executive Officers and determined in the sole discretion of the
Company.


(d) Benefits.  Executive shall be eligible to participate in the Company’s
standard employee benefit programs made available to employees of the Company
from time to time as of the first day of employment, subject to contractual
terms governing such benefits, appropriate premium contributions, benefit
elections, etc. and provided that Executive meets the eligibility requirements
thereof.  In addition, Executive shall be entitled to three (3) weeks of paid
vacation per year.


(e) Business Expenses.  The Company shall reimburse Executive for all reasonable
expenses incurred in the furtherance of the Company’s business and interests,
including travel and entertainment, provided that Executive complies with the
expense reporting policies and procedures of the Company.



 
- 2 -

--------------------------------------------------------------------------------

 

(f) Adequate Office Space.  The Company shall provide to Executive adequate
office space, facilities, and administrative support appropriate to Executive’s
position.


 
.

 
 
5. TERMINATION.  This Agreement shall or may be terminated, as the case may be,
upon the terms and conditions hereinafter provided.


(a) Voluntary Termination.  This Agreement shall be considered voluntarily
terminated by the parties if either party provides written notice of such
party’s intent not to renew this Agreement, provided that such party shall
provide at least ninety (90) days’ written notice to the other party prior to
the last day of the Initial Term or any renewal term.  Voluntary termination by
the Company shall entitle Executive to severance as set forth in Section 5(e) of
this Agreement and forgiveness of the note referred to in Exhibit A of Exhibit C
to this Agreement.


(b) Good Reason Termination.  Executive may terminate this Agreement upon
written notice to the Company for Good Reason (as defined in this
Agreement).  Termination by the Executive of this Agreement for Good Reason (as
defined by this Agreement) shall entitle Executive to severance as set forth in
Section 5(e) of this Agreement and forgiveness of the note referred to in
Exhibit A of Exhibit C to this Agreement.


(c) Involuntary Termination. The Company may terminate this Agreement upon
written notice to Executive (or Executive’s representative) in any of the
following events:


(i)           The death of Executive;


(ii) Executive becomes permanently disabled (as defined in Section 5(g) below);
or


(iii) For Cause, immediately upon written notice to Executive.  “Cause” shall be
determined by the Board of Directors and shall mean:  (A) material breach by
Executive of the terms of this Agreement; (B) breach of the Nondisclosure,
Inventions and Non-Competition Agreement (described in Section 6 below); (C)
material failure by Executive to comply with the lawful policies and/or
directives of the Company or the Board of Directors; (D) any illegal or
dishonest action that is materially detrimental to the Company; or (E)
Executive’s failure to faithfully carry out the duties of Executive’s position,
provided that Executive shall be given a period of thirty (30) days after
receipt of written notice of such failure during which to correct such failure
and shall have failed to do so; and (F) Executive’s violation of the Company’s
policies regarding harassment or unlawful discrimination.



 
- 3 -

--------------------------------------------------------------------------------

 

(d)           Obligations upon Certain Terminations.  Upon voluntary termination
of this Agreement by the Executive pursuant to Section 5(a) of this Agreement;
termination of Executive’s employment by the Company for Cause (as defined
above) pursuant to Section 5(c)(iii) of this Agreement; Executive’s death or
disability; or termination by Executive for other than Good Reason (as defined
below), the Company shall have no further obligations hereunder other than the
payment of all compensation and other benefits payable to Executive through the
date of such termination, except that in the event of the Executive’s death or
disability, the note referred to above in Exhibit A of Exhibit C to this
Agreement shall be immediately forgiven. Such amounts due shall be paid on the
Company’s next regularly scheduled payroll date unless any such amount is not
then calculable, in which case payment of such amount shall be made on the first
regularly scheduled payroll date after the amount is calculable but no later
than March 15 of the year following the year in which the Executive’s employment
terminated.


(e)           Severance.


(i)           In the event of termination of Executive’s employment (A) by the
Company for reasons other than Cause or Executive’s death or disability, or (B)
by Executive for Good Reason, and provided Executive executes and does not
revoke a release and settlement agreement (the “Release”) in a form acceptable
to the Company, Executive shall receive a severance benefit, subject to any
applicable taxes and withholdings, in an amount equal to one (1) year’s base
salary (the “Salary Benefit”) plus the average annual bonus awarded Executive
over the previous two (2) years (the Bonus,” and, together with the Salary
Benefit, the “Severance Benefit”); provided however, if such termination occurs
at any time during the first two years of the Term, the amount of the Bonus
shall be equal to the first year target or, if a first year bonus has been paid,
equal to the average of the first year actual percentage and the second year
target.  Subject to Section 5(e)(ii) below, the Company shall pay the Salary
Benefit, in monthly installments, on the fifth business day of each month
commencing with the second month following the month in which Executive’s
termination of employment occurred. The Company shall pay the Bonus in a lump
sum payment within ninety (90) days of the date of termination of Executive’s
employment (the “Termination Date”), but in no event later than March 15 of the
year following the year in which such termination of employment occurred, or in
the event of termination pursuant to Section 5(f)(iv), no later than March 15 of
the year following the year in which the Change of Control occurred.  Executive
shall also continue to be entitled to receive all Company nontaxable health and
other nontaxable employee benefits to which Executive was entitled as of the
Termination Date, subject to the terms of all applicable benefit plans and to
the extent such benefits can be provided to non-employees (or to the extent such
benefits cannot be provided to non-employees, then the grossed up amount the
Company was paying for those benefits immediately prior to the Termination
Date), at the same average level and on the same terms and conditions which
applied immediately prior to the Termination Date, for the shorter of (i) one
year following the date of such Termination Date or (ii) until Executive obtains
comparable coverage from another employer (the “Continuing Benefits”).



 
- 4 -

--------------------------------------------------------------------------------

 

(ii)           Notwithstanding the foregoing, if Executive is on the termination
date a “specified employee” (as defined in Section 409A of the Internal Revenue
Code, as amended (the “Code”) and the regulations promulgated under such Section
409A (“Code Section 409A”) and as determined in accordance with the permissible
method then in use by the Company, or, if none, in accordance with the
applicable default provisions of Code Section 409A, relating to “specified
employees”), then if and to the extent required in order to avoid the imposition
on Executive of any excise tax under Code Section 409A, the payment of any
Severance Benefit, Continuing Benefits or other payments under this Section 5
shall not commence until, and shall be made on, the first business day after the
date that is six (6) months following the Termination Date, and in such event
the initial payment shall include a catch-up amount covering amounts that would
otherwise have been paid during the six-month period following the Termination
Date.


(f)           Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean, the occurrence, without the consent of Executive, of any of the following
events, unless, in the case of (i), (ii) and (iii) below, such event is
corrected within thirty (30) days after written notification by Executive to the
Company of the same: (i) the office from which Executive performs Executive’s
principal duties is moved more than fifty (50) miles from the current location
of the Company’s offices in Chapel Hill, North Carolina; (ii) Executive’s duties
and responsibilities are substantially reduced or diminished; or his position
otherwise materially altered; (iii) the Company materially breaches its
obligations under this Agreement; or (iv) a Change of Control (as defined below)
occurs and Executive notifies the Company in writing within sixty (60) days of
the consummation of such Change of Control that Executive intends to terminate
Executive’s employment as a result of the Change of Control, in which event such
termination shall be effective not less than sixty (60) days after the date of
such written notice.


 
(g)           Disability.  For purposes of this Agreement, Executive shall be
considered permanently disabled when a qualified medical doctor mutually
acceptable to the Company and Executive or Executive’s personal representative
shall have certified in writing that:  (i) Executive is unable because of
medically determinable physical or mental disability to perform substantially
all of Executive’s duties for more than one hundred eighty (180) calendar days
measured from the last full day of work; or (ii) by reason of mental or physical
disability, it is unlikely that Executive will be able, within one hundred
eighty (180) calendar days, to resume substantially all business duties and
responsibilities in which Executive was previously engaged and otherwise
discharge Executive’s duties under this Agreement.


(h)           Change of Control.  For purposes of this Agreement, a “Change of
Control” shall be deemed to have occurred:



 
- 5 -

--------------------------------------------------------------------------------

 

(i)           If any person (as such term is used in sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other
than the Company or any trustee or fiduciary holding securities under an
employee benefit plan of the Company) becomes a beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the voting power of the then outstanding
securities of the Company; provided that a Change of Control shall not be deemed
to occur as a result of a transaction in which the Company becomes a subsidiary
of another corporation and in which the stockholders of the Company, immediately
prior to the transaction, will beneficially own, immediately after the
transaction, shares entitling such stockholders to more than 50% of all votes to
which all stockholders of the parent corporation would be entitled in the
election of directors (without consideration of the rights of any class of stock
to elect directors by a separate class vote); or


(ii)           Upon the consummation of (A) a merger or consolidation of the
Company with another corporation where the stockholders of the Company,
immediately prior to the merger or consolidation, will not beneficially own,
immediately after the merger or consolidation, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
surviving corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote), or (B) a sale or other disposition of all or substantially
all of the assets of the Company.


6. NON-DISCLOSURE, INVENTIONS AND NON COMPETITION.  Executive acknowledges that
Executive has executed and agrees to continue to be bound by the terms of the
Company’s standard non-disclosure, inventions and non-competition agreement in
the form attached hereto as Exhibit B and that such terms are incorporated
herein by reference and made a material part of this Agreement (the
“Nondisclosure Agreement”).


7. NOTICES.  Any notice required to be given hereunder shall be sufficient if in
writing, and sent by certified or registered mail, return receipt requested,
first-class postage prepaid, in the case of Employee, to his address as shown on
Employer’s records, and in the case of Employer, to its principal office in the
State of North Carolina.


8. SEVERABILITY.  The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision (or part thereof) of
this Agreement shall in no way affect the validity or enforceability of any
other provision (or remaining part thereof).


9. GOVERNING LAW.  This Agreement shall be governed by and construed according
to the laws of the State of North Carolina, without reference to the choice of
law provisions of such laws.



 
- 6 -

--------------------------------------------------------------------------------

 

10. ENTIRE AGREEMENT.  This Agreement and the Nondisclosure Agreement (including
any exhibits or schedules hereto or thereto) contain the entire agreement of the
parties relating to the subject matter hereof, and the parties hereto have made
no agreements, representations, or warranties relating to the subject matter of
this Agreement which are not set forth herein or therein.  In particular,
without limiting the foregoing, this Agreement supersedes the offer letter from
the Company to Executive dated May 27, 2011, attached hereto as Exhibit C,
except for paragraphs 4-7 of Exhibit A of the attached Exhibit C.  No
modification of this Agreement shall be valid unless made in writing and signed
by the parties hereto.


11.           BENEFIT.  This Agreement shall be binding upon and inure to the
benefit of both parties and their respective heirs, representatives, successors
and assigns, including any corporation or other entity with which or into which
the Company may be merged or which may succeed to its assets or business;
provided, however, that the obligations of Executive are personal and shall not
be assigned by Executive.


12.           EXECUTIVE REPRESENTATIONS.


(a)           Executive represents that his performance of this Agreement and as
an employee of the Company does not and will not breach any employment,
non-competition or other agreement to keep confidential any confidential or
proprietary information acquired by Executive in confidence or in trust prior to
Executive’s employment by the Company.  Executive represents that he has not
entered into, and agrees not to enter into, any agreement that conflicts with or
violates this Agreement or would prevent or interfere with the Company’s
employment of Executive on the terms set forth herein.


(b)           Executive represents that he has not brought and shall not use in
the performance of Executive's responsibilities for the Company, any materials
or documents of a former employer which are not generally available to the
public or which did not belong to Executive prior to Executive’s employment with
the Company, unless Executive has obtained written authorization from the former
employer or other owner for their possession and use and provided the Company
with a copy thereof.


13.           INJUNCTIVE RELIEF.  Executive understands and agrees that the
Company may suffer irreparable harm in the event that Executive breaches any of
Executive’s obligations under this Agreement and that monetary damages may be
inadequate to compensate the Company for such breach.  Accordingly, Executive
agrees that, in the event of a breach or threatened breach by Executive of any
of the provisions of this Agreement, the Company, in addition to and not in
limitation of any other rights, remedies, or damages available to the Company at
law or in equity, may be entitled to seek a permanent injunction in order to
prevent or to restrain any such breach by Executive, or by Executive’s partners,
agents, representatives, servants, employers, employees and/or any and all
persons directly or indirectly acting for or with Executive; provided such
injunction shall not affect Executive’s ownership rights in the Company or
compensation earned or due Executive.


[Signature page follows]

 
- 7 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement and affixed their seals as of the day and year first above written.



 
EMPLOYER:
       
POZEN INC.
       
By:
   
Name:
John R. Plachetka, Pharm.D.
 
Title:
Chairman, President and CEO
       
EMPLOYEE:
         
Tomás S. Bocanegra, M.D, F.A.C.P, F.A.C.R.
           












 
- 8 -

--------------------------------------------------------------------------------

 

Exhibit A
Key Responsibilities and Standards of Performance
Executive Vice President, Development
POZEN, Inc




Weight
Responsibility
List the primary responsibilities, duties, or tasks that are required of this
position.
Standard of Performance
This is the basis for measurement. List the actions needed to perform this
function accurately in order to succeed.
Knowledge,Skills,Abilities
List the specific competencies required for successful job performance.
40
 
Manage product development activities
- Supervise
       - Toxicology
       - Product Development
       - Clinical Operations
       - Biostatistics
       - Regulatory Affairs
 
1. All activities performed on time, on budget , and according to GCP/GLP/GMP
and FDA and other regulatory standards
2. No unavoidable surprises to CEO or BOD
3. All activities performed within corporate guidelines and development plans
4. All regulatory submissions should be well constructed, strategically
consistent with corporate philosophy, and likely to meet approval of regulators
(FDA, etc)
5. Employees supervised in a manner consistent with corporate philosophy and
culture
6. Performance reviews completed on time and with appropriate actions
 
1. Knowledge of US and European registration processes and requirements
2. Knowledge of all phases and aspects of drug development
3. Personnel and project management skills
4. Interpersonal and communication skills adequate for internal and external
business relationships
20
 
Create, update and manage product development plans for each project
1. Define clinical indication and target profile sufficient for registration and
partnering
2. Develop registration strategy for US and Europe for approval by CEO or BOD
3. With the CEO and other members of the senior staff, identify go/no go
decision points
4. Establish and revise, as appropriate, activities, budgets and timelines for
each project to achieve corporate objectives
5. Maintain corporate infrastructure to successfully execute development
activities (using the POZEN outsource model) consistent with achieving corporate
objectives and goals
1. Knowledge of US and European registration
2. Knowledge of competitive product attributes
3. Knowledge of clinical, nonclinical, and pharmaceutical drug development
processes


 
- 9 -

--------------------------------------------------------------------------------

 



Weight
Responsibility
List the primary responsibilities, duties, or tasks that are required of this
position.
Standard of Performance
This is the basis for measurement. List the actions needed to perform this
function accurately in order to succeed.
Knowledge,Skills,Abilities
List the specific competencies required for successful job performance.
20
Review and approve all documents subject to regulatory and medical review
1. Clinical protocols contain rationale for dosage selection, objectives,
procedures, statistical analyses and entry criteria that will optimize
recruitment and achieve the objectives of the development plan in a timely and
cost effective manner
2. Study reports are completed in a timely fashion, succinctly according to
ICH/FDA guidelines, and in keeping with corporate strategy for content and
submission
3. All FDA communications and regulatory submissions are drafted and approved at
the appropriate level prior to submission
4. Templates, SOPs, internal guidelines and standards are instituted and
maintained as needed and in a manner that enhances consistency and compliance
1. Knowledge of clinical research and statistical techniques
2. Knowledge of regulatory review and approval requirements
20
 
Support Investor Relations and Business Development
1. Provide Product Development recommendation on in-license candidates in a
timely and professional manner and consistent with corporate objectives and
philosophy
2. Provide product specific presentations to prospective commercial partners in
a professional manner consistent with corporate objectives
3. Approve press releases accurately describing the results of POZEN studies
4. Present product development overviews to potential investors or analysts as
needed by Investor Relations
1. Knowledge of drug development process
2. Knowledge of regulatory approval requirements
3. Knowledge of individual product characteristics-CMC, nonclinical, clinical
4. Ability to communicate
5. Knowledge of external consultants for review of in-license opportunities




 
- 10 -

--------------------------------------------------------------------------------

 

Exhibit B
 
 
THIS NON-DISCLOSURE, INVENTION AND NON-COMPETITION AGREEMENT (the "Agreement")
is effective for all purposes and in all respects, by and between POZEN Inc., a
Delaware corporation (hereinafter referred to as "Employer"), and Tomas S.
Bocanegra, MD, F.A.C.P., F.A.C.R.  (hereinafter referred to as "Employee").


WHEREAS, Employer is about to employ Employee in a position of trust and
confidence to aid Employer in its business; and


WHEREAS, Employer desires to receive from Employee a covenant not to disclose
certain information relating to Employer's business and certain other covenants;
and


WHEREAS, as a material inducement to Employer to employ Employee and to pay to
Employee compensation for such services, Employee has agreed to such covenants;
and


WHEREAS, Employer and Employee desire to set forth in writing the terms and
conditions of their agreements and understandings.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree as follows:


1.           Disclosure of Information.  Employee acknowledges that, in and as a
result of his employment by Employer, he will be making use of, acquiring and/or
adding to confidential information of a special and unique nature and value,
including, without limitation, Employer's trade secrets, products, systems,
programs, procedures, manuals, guides (as periodically updated or supplemented),
confidential reports and communications (including, without limitation, customer
site information, technical information on the performance and reliability of
Employer's products and the development or acquisition of future products or
product enhancements by Employer) and lists of customers, as well as the nature
and type of the services rendered by Employer and the fees paid by Employer's
customers.  Employee further acknowledges that any information and materials
received by Employer from third parties in confidence (or subject to
non-disclosure covenants) shall be deemed to be and shall be confidential
information within the meaning of this Section 1.  As a material inducement to
Employer to employ Employee and to pay to Employee compensation for such
services to be rendered to Employer by Employee (it being understood and agreed
by the parties hereto that such compensation shall also be paid and received in
consideration hereof), Employee covenants and agrees that he shall not, except
with the prior written consent of the Board of Directors of Employer, at any
time during or following the term of his employment with Employer, directly or
indirectly, divulge, reveal, report, publish, transfer or disclose, for any
purpose whatsoever, any of such confidential information which has been obtained
by or disclosed to him as a result of his employment with Employer, including,
without limitation, any Proprietary Information, as defined in Section 2 hereof;
Employee agrees further that upon termination of his employment

 
- 11 -

--------------------------------------------------------------------------------

 

with Employer for any reason, he shall sign the Employee Termination Statement,
a form of which is attached hereto. The aforementioned obligation of
confidentiality and non-disclosure shall not apply when:


(a)           Public Domain. The information disclosed to Employee was in the
public domain at the time of disclosure, or at any time after disclosure has
become a part of the public domain by publication or otherwise through sources
other than Employee, directly or indirectly, and without fault on the part of
Employee in failing to keep such information confi­dential; or


(b)           Requirement of Law or Order.  Disclosure is required by law or
court order, provided Employee gives Employer prior written notice of any such
disclosure; or


(c)           Agreement. Disclosure is made with the prior written agreement of
the Board of Directors of Employer; or


(d)           Prior Information.  The information is encompassed by the ideas
and inventions listed on Schedule A hereto or was in Employee’s possession at
the time of disclosure, as shown by written records in existence prior to such
time, and such information has not been transferred to Employer, and was not
acquired, directly or indirectly, from the Employer; or


(e)           Third Party Disclosure.  The information is lawfully disclosed to
Employee after the termination of his employment by a third party who is under
no obligation of confidentiality to Employer with respect to such information;
or


(f)           Independently Developed.  Such information is independently
developed by Employee subsequent to the termination of his active participation
in the business of Employer, as demonstrated by written records of Employee
which are contemporaneously maintained.


2.           Definition of Proprietary Information.  For purposes of this
Agreement, the term "Proprietary Information" shall mean all of the following
materials and information (whether or not reduced to writing and whether or not
patentable or protectable by copyright) which Employee receives, receives access
to, conceives of or develops, in whole or in part, as a direct or indirect
result of his employment with Employer, in the course of his employment with
Employer (in any capacity, whether executive, managerial, planning, technical,
sales, research, development, manufacturing, engineering or otherwise) or
through the use of any of Employer's facilities or resources:


(i)           Manufactured products, assembled or unassembled, and any related
goods or systems and any and all future products, software or systems developed
or derived therefrom;


(ii)           With respect to the items described in Section 2(i) above, all
hardware and software relating to design or manufacture; all source and object
codes to such hardware and software; all specifications, design concepts,
documents and manuals; all security systems relating to the product or
procedures, including, without limitation, software security systems;

 
- 12 -

--------------------------------------------------------------------------------

 

(iii)           Trade secrets, production processes, marketing techniques,
mailing lists, purchasing information, price lists, pricing policies, quoting
procedures, financial information, customer and prospect names and requirements,
customer data, customer site information and other materials or information
relating to the manner in which Employer does business;


(iv)           Discoveries, concepts and ideas, whether or not patentable or
protectable by copyright, including, without limitation, the nature and results
of research and development activities, technical information on product or
program performance and reliability, processes, formulas, techniques,
"know-how", source codes, object codes, designs, drawings and specifications;


(v)           Any other material or information related to the business or
activities of Employer which is not generally known to others engaged in similar
businesses or activities;


(vi)           Any other material or information that has been created,
discovered or developed, or otherwise becomes known to Employer which has
commercial value in the business in which Employer is engaged; and


(vii)           All ideas which are derived from or relate to Employee's access
to or knowledge of any of the above-enumerated materials and information.


Failure to mark any of the Proprietary Information as confidential shall not
affect its status as part of the Proprietary Information under the terms of this
Agreement.


3.           Ownership of Information.


(i)           Employee hereby assigns to Employer all of Employee's right, title
and interest in any idea (whether or not patentable or protectable by
copyright), product, invention, discovery, computer software program or other
computer-related equipment or technology, conceived or developed in whole or in
part, or in which Employee may have aided in its development, while employed by
Employer, including, without limitation, any Proprietary Information.  If any
one or more of the aforementioned are deemed in any way to fall within the
definition of "work made for hire", as such term is defined in 17 U.S.C. § 101,
such work shall be considered "work made for hire", the copyright of which shall
be owned solely, completely and exclusively by Employer.  If any of the
aforementioned are considered to be work not included in the categories of work
covered by the "work made for hire" definition contained in 17 U.S.C. § 101,
such work shall be owned solely by, or assigned or transferred completely and
exclusively to, Employer.  Employee agrees to execute any instruments and to do
all other things reasonably requested by Employer (both during and after
Employee's employment with Employer) in order to more fully vest in Employer all
ownership rights in those items thereby transferred by Employee to
Employer.  Employee further agrees to disclose immediately to Employer all
Proprietary Information conceived of or developed in whole or in part by him
during the term of his employment with Employer and to assign to Employer any
right, title or interest he may have in such Proprietary Information.

 
- 13 -

--------------------------------------------------------------------------------

 

(ii)           Employee hereby represents and warrants that Employee has fully
disclosed to Employer on Schedule A hereto any idea, invention, product,
improvement, computer software program or other equipment or technology related
to therapeutic pharmaceuticals (an “Invention”) not covered in Section 3(i)
above which, prior to his employment with Employer, Employee conceived of or
developed, wholly or in part, and in which Employee has any right, title or
proprietary interest and which directly relate to Employer's business, but which
has not been published or filed with the United States Patent or Copyright
Offices or assigned or transferred to Employer.  If there is no such list of
Schedule A, Employee represents that Employee has made no such Inventions at the
time of signing this Agreement or Employee hereby assigns such Inventions to
Employer.


(iii)  Notwithstanding anything in this Agreement to the contrary, the
obligation of Employee to assign or offer to assign his rights in an Invention
to Employer shall not extend or apply to an Invention that Employee developed
entirely on his own time without using Employer's equipment, supplies, facility
or trade secret information unless such Invention (a) relates to Employer's
business or actual or demonstrably anticipated research or development, or (b)
results from any work performed by Employee for Employer.  Employee shall bear
the burden of proof in establishing that his Invention qualifies for exclusion
under this Section 3(iii).  With respect to Section 3(iii), it is agreed and
acknowledged that during Employee’s employment, Employer may enter other lines
of business, which are related or unrelated to its current lines of business, in
which case this Agreement would be expanded to cover such new lines of business.


4.           Injunctive Relief.  Employee understands and agrees that Employer
may suffer irreparable harm in the event that Employee breaches any of his
obligations under this Agreement and that monetary damages may be inadequate to
compensate Employer for such breach.  Accordingly, Employee agrees that, in the
event of a breach or threatened breach by Employee of any of the provisions of
this Agreement, Employer, in addition to and not in limitation of any other
rights, remedies or damages available to Employer at law or in equity, may be
entitled to seek a permanent injunction in order to prevent or to restrain any
such breach by Employee, or any of employee's partners, agents, representatives,
servants, employers, employees and/or any and all persons directly or indirectly
acting for or with him.


5.           Records.  All notes, data, tapes, reference materials, sketches,
drawings, memoranda, models and records in any way relating to any of the
information referred to in Sections 1, 2 and 3 hereof (including, without
limitation, any Proprietary Information) or to Employer's business shall belong
exclusively to Employer, and Employee agrees to turn over to Employer all such
materials and all copies of such materials in his possession or then under his
control at the request of Employer or, in the absence of such a request, upon
the termination of Employee's employment with Employer.



 
- 14 -

--------------------------------------------------------------------------------

 

6.           Accounting for Profits.  Employee covenants and agrees that, if he
shall violate any of his covenants or agreements under this Agreement, Employer
may be entitled to seek an accounting and repayment of all profits,
compensation, commissions, remunerations or benefits which Employee directly or
indirectly has realized and/or may realize as a result of, growing out of or in
connection with any such violation; such remedy shall be in addition to and not
in limitation of any injunctive relief or other rights or remedies to which
Employer is or may be entitled at law, in equity or under this Agreement.


7.           Covenant Not to Compete.  It is recognized and understood by the
parties hereto that Employee, through Employee's association with Employer as an
employee, shall acquire a considerable amount of knowledge and goodwill with
respect to the business of Employer, which knowledge and goodwill are extremely
valuable to Employer and which would be extremely detrimental to Employer if
used by Employee to compete with Employer.  It is, therefore, understood and
agreed by the parties hereto that, because of the nature of the business of
Employer, it is necessary to afford fair protection to Employer from such
competition by Employee.  Consequently, as a material inducement to employ
Employee in the aforementioned positions, Employee covenants and agrees to the
following:


(a)           Except as otherwise approved in writing by Employer, Employee
agrees:


(i)           that Employee will not, directly or indirectly, with or through
any family member or former director, officer or employee of Employer, or acting
along or as a member of a partnership or as an officer, holder of or investor in
as much as 5% of any security of any class, director, employee, consultant or
representative of any corporation or other business entity:


(1) at any time while engaged as an employee of Employer and for a period of two
(2) years following termination as an employee, interfere with, or seek to
interfere with, the relationship between Employer or any affiliate of Employer
and the following: (a) any of the employees of such entities; (b) any of the
custom­ers of such entities then existing or existing at any time within three
(3) years prior to termination of Employee’s employ­ment by Employer; or (c) any
of the suppliers of such entities then existing or existing at any time within
three (3) years prior to termination of Employee’s employment by Employer.


(b)           The parties hereto agree that in the event that either the length
of time or the geographic area set forth in paragraph (a) is deemed too
restrictive in any court proceeding, that the court may reduce such restrictions
to those which it deems reasonable under the circumstances.


(c)           Employee agrees and acknowledges that Employer may not have any
adequate remedy at law for the breach or threatened breach by him of this
covenant and agrees that Employer may in addition to the other remedies which
may be available to it under this Agreement, file a suit in equity to enjoin
Employee from such breach or threatened breach.





 
- 15 -

--------------------------------------------------------------------------------

 

8.           Reasonableness of Restrictions.


(a)           Employee has carefully read and considered the provisions of
Sections 1 through 7 hereof and, having done so, agrees that the restrictions
set forth therein are fair and reasonable and are reasonably required for the
protection of the interests of Employer, its officers, directors, stockholders
and employees.


(b)           In the event that, notwithstanding the foregoing, any part of the
covenants set forth in Sections 1 through 7 hereof shall be held to be invalid
and unenforceable, the court so deciding may reduce or limit the terms of such
provision to allow such provision to be enforced.


9.           Burden and Benefit.  This Agreement shall be binding upon, and
shall inure to the benefit of, Employer and Employee, and their respective
heirs, personal and legal representatives, and, in the case of Employer, its
successors and assigns.


10.           Governing Law.  In view of the fact that the principal office of
Employer is located in the State of North Carolina, it is understood and agreed
that the construction and interpretation of this Agreement shall at all times
and in all respects be governed by the laws of the State of North Carolina.


11.           Severability.  The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any one or more of the
provisions hereof shall not affect the validity or enforceability of the other
provisions hereof.


12.           Employer.  As used herein, the term "Employer" shall also include
any corporation which is at any time the parent or a subsidiary of Employer, or
any corporation or entity which is an affiliate of Employer by virtue of common
(although not identical) ownership, and for which Employee is providing services
in any form during his employment with Employer or any such other corporation or
entity.


13.           Notices.  Any notice required to be given hereunder shall be
sufficient if in writing, and sent by certified or registered mail, return
receipt requested, first-class postage prepaid, in the case of Employee, to his
address as shown on Employer's records, and in the case of Employer, to its
principal office in the State of North Carolina.


14.           Entire Agreement.  This Agreement contains the entire agreement
and understandings by and between Employer and Employee with respect to the
covenants herein described, and no representations, promises, agreements or
understandings, written or oral, not herein contained shall be of any force or
effect.  Nothing contained in this Agreement shall be deemed or construed to
constitute an agreement by Employer to employ or continue to employ
Employee.  No change or modification hereof shall be valid or binding unless the
same is in writing and signed by the parties hereto.  No waiver of any provision
of this Agreement shall be valid unless the same is in writing and signed by the
party against whom such waiver is sought to be enforced; moreover, no valid
waiver of any provision of this Agreement at any time shall be deemed a waiver
of any other provision of this Agreement at such time nor will it be deemed a
valid waiver of such provision at any other time.

 
- 16 -

--------------------------------------------------------------------------------

 

15.           Headings.  The headings and other captions in this Agreement are
for convenience and reference only and shall not be used in interpreting,
construing or enforcing any of the provisions of this Agreement.


16.           Effective Date.  This Agreement shall be effective as of the date
July 5, 2011.


IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement as
of the day and year first above written.


EMPLOYER:


POZEN Inc.
         
By:
   
Name:
John E. Barnhardt
 
Title:
Vice President, Finance and Administration



EMPLOYEE:



         
Tomás S. Bocanegra, MD, F.A.C.P., F.A.C.R.
 
Date




 
- 17 -

--------------------------------------------------------------------------------

 



SCHEDULE A
Inventions, Ideas, Products, Etc. Not Covered in Section 3(i) of the Agreement




[Note:  If Employee has no such items to disclose, write "NONE" on this
line:  ___________.]



























































 
- 18 -

--------------------------------------------------------------------------------

 



EMPLOYEE TERMINATION STATEMENT




1.            I am cognizant of my legal obligations, as stated in that certain
Non-Disclosure, Invention and Non-Competition Agreement, dated _________, 2___,
which I signed at the commencement of my employment with respect to confidential
information of POZEN Inc. (the "Company"), and hereby specifically reaffirm all
of the provisions stated therein.


2.           I understand that my obligation not to use or disclose Company
confidential information remains in effect after the termination of my
employment with the Company and that if, at any time in the future, I wish to
utilize, disclose or publish any Company confidential information, or if I
should be in doubt as to whether any such information may be confidential to the
Company, I will, prior to such use or disclosure, obtain the written consent of
the Company to do so.  I further understand that such consent may be refused
where Company confidential information is involved.


3.           I understand that, to the extent permitted by law, any idea,
invention, discovery, computer software program or other computer-related
equipment or technology, conceived or developed by me in whole or in part, or in
which I may have aided in its development during my employment with the Company,
belongs exclusively to the Company except as excluded by the above referenced
Non-Disclosure, Invention and Non-Competition Agreement.  I hereby certify that
I have made full disclosure in writing to the Company or have discussed with my
supervisor at the Company all of such ideas, inventions, discoveries, computer
programs and computer-related equipment or technology.  I further understand
that I still have an obligation subsequent to termination of my employment with
the Company to execute such papers as the Company may reasonably request to more
fully vest in the Company all ownership rights in the items referenced in this
paragraph.


4.           I hereby certify that all materials related directly or indirectly
to my employment with the Company and all copies thereof, have been returned to
my supervisor at the Company.  I further certify that no computer listings,
programs, object codes, source codes, product development guides, flow-charts or
other documents owned by the Company or provided to or used by me in connection
with my employment at the Company, whether in machine-readable form or
otherwise, have been retained by me or given to any other third person or entity
in anticipation of my employment termination or for any other reason, and
further certify that none of the aforementioned will be removed from the
Company's premises by me.


ACCEPTED:


POZEN Inc.
               
By:
                 
Date:
   
Date:
 




 
- 19 -

--------------------------------------------------------------------------------

 

EXHIBIT C
Offer Letter
May 27, 2011








May 27, 2011




Tomas S. Bocanegra, MD, F.A.C.P., F.A.C.R.
1061 Lawrence Avenue
Westfield, NJ 07090




Dear Dr. Bocanegra:


I am pleased to offer you the position of Executive Vice President, Development
at POZEN Inc.  This is a full time position reporting to the President and CEO.
This offer is subject to your commitment to a start date of July 5, 2011 and
contingent upon your agreement to the terms set forth in this letter and the
enclosed Nondisclosure, Invention and Non-Competition Agreement.  Attached are a
description of our compensation offer (Exhibit A) and a listing of initial
responsibilities to be assumed by you as the Executive Vice President,
Development (Exhibit B), which are hereby made a part of this employment offer.


This position, and your employment with POZEN should you accept this offer, is
“at will”.  This means that, just as you may resign your employment at any time,
POZEN may, in its sole discretion, with or without cause, terminate your
employment at any time for any reason.  You and your supervisor should
communicate regularly to discuss expectations, performance, concerns, and
progress toward meeting objectives.  You will hold in a fiduciary capacity for
the benefit of the Company all information with respect to the Company’s
finances, sales, profits, and other proprietary and confidential information
acquired by you during your employment.  In furtherance of this condition of
your employment, we would kindly request that you sign the enclosed
Nondisclosure, Invention and Non-Competition Agreement.


Upon termination of your employment with the Company and prior to your departure
from the Company, you agree to submit to an exit interview for the purposes of
reviewing this letter agreement, the enclosed Nondisclosure, Invention and
Non-Competition Agreement and the trade secrets of the Company, and surrendering
to the Company all proprietary or confidential information and articles
belonging to the Company.


By your signature below, you represent and warrant to the Company that you are
not subject to any employment, noncompetition or other similar agreement that
would prevent or interfere with the Company’s employment of you on the terms set
forth herein.



 
- 20 -

--------------------------------------------------------------------------------

 

This letter agreement, the Nondisclosure, Invention and Non-Competition
Agreement and all ancillary agreements (collectively, the “Agreements”) shall be
governed by the laws of the State of North Carolina.  The Agreements constitute
the entire agreement between the Company and you, and supersede any and all
previous oral or written representation, communication, understanding or
agreement between us. Any and all changes or amendments to the Agreements shall
be made in writing and signed by the parties.


I hope that you will accept this offer and join our POZEN team.  Please contact
me by June 1, 2011 regarding your acceptance of this offer.  A copy of this
letter should be signed and returned to me at your earliest convenience to
confirm your acceptance.




Sincerely,








John R. Plachetka, Pharm.D.
Chairman, President and Chief Executive Officer






I accept the position offered to me by POZEN Inc., and the terms and conditions
related thereto as outlined above.




____________________________________                                                                      _____________________________
Tomas S. Bocanegra, MD, F.A.C.P.,
F.A.C.R.                                                                           Date











 
- 21 -

--------------------------------------------------------------------------------

 

Exhibit A






Your full time annualized base salary rate will be $385,000.


In addition, you will have the annual opportunity, effective commencing the
fiscal year 2011, to earn a bonus, subject to the completion of agreed upon
corporate objectives, with a target of 40% of your eligible base salary
earnings, such bonus to be determined in the discretion of the CEO and, subject
to approval by the Compensation Committee or the Board of Directors, an annual
stock option or other incentive award.


You will also receive, upon commencing employment at POZEN, an option to
purchase 100,000 shares of POZEN stock, which will vest 25% each anniversary of
the grant date, under POZEN’s current Stock Option Plan.


In order to facilitate your move to North Carolina, you will also receive, upon
commencing employment at POZEN, the following:
 
1 - A one-time $50,000 sign on bonus to help cover incidental out of pocket
costs:
·  
$25,000 to be paid upon commencing employment at POZEN.

·  
$25,000 to be paid six months after commencing employment at POZEN.

2 – Reimbursements up to $100,000 to cover:
·  
The closing costs (including realtor's commission) on the sale of your existing
home.

·  
The packing, moving, insuring and unpacking of household goods into your
existing North Carolina home and into your rental property in the Chapel Hill
area.

·  
Actual costs of your physical move to begin employment (car mileage, on route
meal and lodging costs, shipment of car, etc.).



In addition, POZEN will reimburse you for the direct out of pocket costs of up
to 7 days of house hunting to assist you in securing a rental property in the
Chapel Hill area.  Appropriate out of pocket costs include air fare, rental car,
hotel, and reasonable meal costs for you and your family.
 
POZEN will also reimburse you for up to 60 days of out of pocket costs related
to temporary living.  This covers the period between your first date of
employment and the time you move into your new rental property in the Chapel
Hill area.  Appropriate costs to be reimbursed are reasonable expenses for
corporate apartment or hotel; rental car if needed; meals, laundry, etc.

 
- 22 -

--------------------------------------------------------------------------------

 

Both the one-time sign on payment of $50,000 and the relocation reimbursement
will require your execution of a note, payable to POZEN, for the one-time sign
on payment of $50,000 and any amount paid to you, or on your behalf, as a
relocation reimbursement.  If you terminate your employment at POZEN at anytime
prior to twenty-four months from your start date, the note will become due in
full at that date.  The note will be forgiven twenty-four months from your start
date if you have been continually employed at POZEN on that date.  Your death,
disability or involuntary termination, other than for Cause, will result in the
cancellation of the note.


 
- 23 -

--------------------------------------------------------------------------------

 

